               Case 4:10-cr-00013-BSM Document 484 Filed 09/01/21 Page 1 of 1


AO 245D (Rev. 09/19)   Judgment in a Criminal Case Personal Identification Attachment                         Not for Public Disclosure


DEFENDANT:             CALVIN TYRONE BAILEY, JR.

CASE NUMBER:            4:10-CR-00013-BSM-4

DISTRICT:               Eastern District of Arkansas

                       Judgment in a Criminal Case Personal Identification Attachment
                                                          (Not for Public Disclosure)

The following unredacted personal identifiers are included with the judgment transmitted to the Attorney General per 18 U.S.C. §
36 l 2(b ). A copy of this attachment shall also be provided to the attorney for the defendant, the Probation and Pretrial Services ·
Office, and the U.S. Sentencing Commission.
Pursuant to Rule 49.1 of the Federal Rules of Criminal Procedure, however, the personal data in this attachment are not for public
disclosure and must not be filed with the Clerk of the Court unless redacted or under seal, as provided in the rule.



 Defendant's Soc. Sec. No.:                          XXX-XX-XXXX

 Defendant's Date of Birth:                          10/31/1983

 Defendant's Residential Address:                     1714 Daugherty
                                                      Newport, AR 72112



 Defendant's Mailing Address:
 (if different)
